Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary amendment was received from the applicant on 6/27/2022.
Claims 1-37 are cancelled.
Claims 38-53 are new and are pending in the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 38 and 46 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO2008037423 (disclosed by applicant).  
Regarding claims 38 and 46:  WO2008037423 discloses a trimming control system for an articulating propeller of a marine vessel comprising: an actuator (Fig. 1, #12) coupled to an articulating propeller (Fig.1, #5) and a control device (Fig.1, #8) operative to control the actuator to vary a submergence of the articulating propeller based in part on at least one engine load signal sensed from the engine. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-45 and 47-53 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2008037423.
As best interpreted by the examiner WO2008037423 further discloses the system controller (Fig.1, #8) has various inputs from the engine control unit (Fig.1, #7) including shaft rpm (nIST) and that various engine maps/characteristic curves are included in the engine control unit which then determine output variables which include among other a signal power reserve (PRES) which is defined as the engine power represented by the difference between the power at the current operating point and the maximum possible power for this operating point.  The examiner considers the system controller (Fig.1, #8) along with the engine control unit (Fig.1, #7) including engine maps/characteristic curves, rpm inputs and PRES to constitute engine load signals indicative of engine RPM, engine horsepower and torque wherein the control device is operative to control the actuator to increase submergence of the articulating propeller in response to the at least one load signal indicating a decreased engine load, or to decrease the submergence of the articulating propeller in response to the at least one load signal indicating an increased engine load. 
Conclusion
This is a continuation of applicant's earlier Application Nos. 16002131 and 16774304.  All claims are drawn to the same invention claimed in the earlier applications and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  In this instance the claims presented are identical to the claims subject to final rejection mailed 7/29/2019 in Application No. 16002131.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617